 Case 6:19-cv-00242-JDK Document 21 Filed 12/23/19 Page 1 of 1 PageID #: 88



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION

MICHAEL IVY,                               §
                                           §
             Plaintiff,                    §
                                           §
v.                                         §   Case No. 6:19-cv-242-JDK
                                           §
CITY OF PALESTINE,                         §
                                           §
             Defendant.                    §

                ORDER VACATING ORDER TO SHOW CAUSE

      The Court issued an Order to Show Cause on December 20, 2019, as a result

of the failure of Plaintiff and his counsel to comply with a Court Order and the

misrepresentation made in Plaintiff’s stipulation of dismissal. Docket No. 18. In

response, Plaintiff’s counsel provided an explanation for their failure to comply with

the Order and represented that they have mailed Defendant’s counsel a check for

$1,000.00 to pay at least a part of Defendant’s fees and expenses. See Docket Nos.

19–20. In light of these responses, the Court hereby

      VACATES the Order to Show Cause (Docket No. 18).

      So ORDERED and SIGNED this 23rd day of December, 2019.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                          1
